DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-19, and the species TEMPO as the portion of stable free radical for Election A; the species of thermal initiator as the initiating radical for Election B; and the species of divinylbenzene for Election C, in the reply filed on 11/1/2022 is acknowledged.

Priority
The limitations of instant claims 11, 14, and 18 are not in the instant specification, and thus the instant specification is objected to as indicated below. While the claims are part of the original specification, and thus the specification can be amended to include the limitations of claims 11, 14, and 18, those limitations are not supported by the parent of the instant application, 16/046692. Thus, even if the specification is amended to include the limitations of instant claims 11, 14, and 18, these claims will not be given the effective filing date of the parent application, which is 07/26/2018, but will be given an effective filing date of 10/13/2020. This means that Van Overmeere et al. ‘456 (see below) qualifies as prior art under 102(a)(1) and is published more than one year before the effective filing date of claims 11, 14, and 18. 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claims 11, 14, and 18 do not have antecedent basis in the instant specification. 
Additionally, it is made of note that is it not clear from the data of the instant specification from where these values were derived, nor is there support in the parent application (16/046,692, now US Patent 10,836,855) for the values recited in claims 11, 14, and 18. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4 and 9-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the gel" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 4 does not previously refer to “a gel,” nor does claim 1 on which claim 4 depends. The claim could be clarified by stating “The dried polymer aerogel as claimed in claim 1, wherein the aerogel is formed using more than 5wt% of monomer having two or more polymerized groups, and wherein the aerogel is crosslinked.” 
Claim 16 recites “in the solvent of polymerization.” There is insufficient antecedent basis for this limitation. Neither claim 15, on which claim 16 depends, nor claim 1, on which claim 15 depends, recite “a solvent” let alone “a solvent of polymerization.” 
Claim 9 recites “a portion of a stable free radical” and 12 recites ‘at least a portion of an initiating radical’ (claim 12). These limitations are indefinite because it appears that the claims intend to recite that a portion of the free radical (claim 9) or initiator (claim 12) remains attached to the polymer. Every chemical bond contains a portion of a radical, as a radical is an electron that is not part of a lone pair. Any electron not part of a lone pair is capable of initiating a polymerization. As a stable free radical is a moiety that is defined by having a stable radical (i.e., electron not in a lone pair) present, it is unclear how only a portion of that radical (non-paired electron) can be present. In other words, it is unclear whether the claims are reciting (1) a stable free radical is present (not just a portion) or (2) the polymers are derived from a stable free radical initiator and that a portion of that initiator is present. The same issue is present in claim 12. Therefore claims 9 and 12 and all claims dependent thereon (10-11 and 13-14). 
In a similar manner, claim 15 recites ‘at least a portion of a time-controlled decomposing initiator.’ It is unclear whether (1) the initiator is present in the aerogel, (2) only a part (portion) of the initiator is present in the aerogel, or (3) the aerogel is derived from a time-controlled decomposing initiator, and that a portion of that initiator is attached to the polymer. Claims 16-18 depend from claim 15 and do not clarify the issue above. Therefore, claims 15-18 are indefinite. 
Claim 19 recites “wherein the polymer aerogel comprises at least one selected from a first group consisting of…either alone or combined with at least one selected from…” The claim is indefinite because it is not clear if those monomers are actually presented in the dried aerogel product, or if they are merely reactants which are polymerized to produce the final dried aerogel product. The specification does not clarify whether the recited materials are actually present in the final dried aerogel product. On the contrary, the specification specifically states the materials recited in claim 19 are part of the precursors which are used to produce the aerogels, and not that they are present in the final dried aerogel product. If the materials which act as crosslinkers perform their function of crosslinking, they will not be present as the recited monomers, in the final aerogel structure. Therefore, claim 19 is indefinite.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Van Overmeere et al. (US 2018/0093456).
The applied reference has a common Assignee and Inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Van Overmeere et al. ‘456 discloses a polymer aerogel having a visible transmittance of approximately 70% to 97% (¶17) at 1/8 in (which is about 3 mm) thickness (¶41), wherein the aerogel also has pore sizes of 50 nm or less and a porosity of 70% or greater (¶14). In preferred embodiments, the pore size is 10 nm or less (¶42).
The aerogel is produced by from a precursor mixture comprising monomer formulations, crosslinkers, and radical initiators. The aerogel is formed in-situ by polymerization of monomers and crosslinkers initiated by radicals produced by activation of initiators, all dissolved in a solvent. During polymerization, a solid polymer structure is formed and the liquid solvent phase separates. Then the phase-separated material is dried to remove the solvent the material. Examples of the monomers to be polymerized include methyl methacrylate and divinylbenzene (¶53). Examples of thermal initiators include benzoyl peroxide, which appears to meet claims 12-13 and 15-16, and which is recited in claim 17. 
Van Overmeere ‘456 teaches that the average pore size of the aerogel is from about 5 to about 8 nm. Van Overmeere also states that the width of the pore size distribution is defined as the symmetric span around the most probable pore size needed to include at least 95% of the pore volume. ¶58. Van Overmeere et al. teaches that the aerogel has a uniform pore size distribution. See ¶50. Given those teachings, that the average pore size of the aerogel is from about 5 to about 8 nm and that the aerogels have a uniform pore size distribution, and that the width of the pore size distribution is defined as the symmetric span around the most probable pore size needed to include at least 95% of the pore volume, the aerogels of Van Overmeere et al. ‘456 meet instant claim 8. Van Overmeere et al. ‘456 teach that the overall porosity is determined by the fraction of monomer in the precursor mixture. Because the dried aerogels of Van Overmeere have the same porosity as the dried aerogels of the instant claims, one of ordinary skill in the art would recognize that the amount of monomer in the precursor mixture of Van Overmeere et al. is the same as the amount of monomer recited in instant claim 4. Van Overmeere et al. ‘456 teaches that the aerogels have a color rendering index of equal to about 0.8 or greater, including 0.9 or greater. This appears to correspond to a coloring rendering index over 20% as required by instant claim 1. 
Van Overmeere et al. ’456 do not expressly recite the BET surface area the dried polymer aerogel. However, embodiments of Van Overmeere ‘456 comprise the same materials as recited in the instant claims, are used to produce the same product (dried aerogel), having the same porosity, visible transparency, and average pore size as required by the instant claims. Evidence is provided showing that embodiments of the aerogel of Van Overmeere et al. is the same as that of the instant claims. These embodiments will necessarily have the same properties as the dried aerogel of the instant claims, including the BET surface area. The burden is shifted to Applicants to provide factually supported objective evidence which demonstrates the contrary. MPEP 2112 states “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
Van Overmeere et al. teach that the polymer aerogel may be produced using stable nitroxide radicals. See ¶23. Regarding the amounts of materials recited in claims 11, 14, and 18, the aerogels of Van Overmeere et al. ‘456 are made using the same materials (see ¶53) as recited in the instant claims, and the dried aerogels have the same properties (porosity, visible transparency, average pore size, and color rendering index as required by the instant claims. Dicumyl peroxide is included as a thermal radical initiator (¶57) and stable nitroxide radicals are further included (¶23 and clai 26). Evidence is provided that the aerogels of Van Overmeere et al. ‘456 are identical to that of the instant claims and include the same materials as the dried aerogels of the instant claims. 

Claims 1-6, 8-16, and 18-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Irvin et al. (WO 2019/006184).
Irvin et al. teach dried (¶61 and ¶63) aerogels, wherein the aerogels are transparent (¶65 and ¶66). Examples of the aerogels are transparent, crosslinked aerogels having a (Brunauer-Emmet Teller) BET surface area of 490 m2/g, an average pore diameter of 3.2 nm, and a porosity of greater than 20% and preferably greater than 85% (¶16). Given the teaching of “transparent,” one of ordinary skill in the art would at once envisage a visible transparency of greater than 20% per 3 mm thickness. Additionally, given that the dried, crosslinked aerogels of Irvin et al. have the same BET surface area; the same porosity, the same transparency (they are transparent); and the same average pore size of the instantly claimed aerogel, one of ordinary skill in the art would expect the dried, crosslinked aerogels to necessarily have a color rendering index which meets the instant claims. 
Irvin teaches that the aerogels comprise mesopores, which are pores having a size of 2 nm to 50 nm in diameter, and further discloses that 100% of the volume of the aerogels is made up of mesopores (which have a diameter of 2 to 50 nm). See ¶9 and ¶16. This meets claims 3 and 8. 
The aerogels of Irvin are made using from 5wt% to 55wt% of a multi-functionalized POSS material, which can include further reactants, with expressly named further reactants including styrene and divinylbenzene, as well as 1,6-hexandiol diacrylate, methyl methacrylate, or dipentaerythritol pentaacrylate. See ¶51. The aerogels of Irvin can be produced using radical initiator (¶52) including materials which are thermal initiators, and materials which perform the function of “thermally-decomposing” “time-controlled decomposing initiators,” as expressly disclose in ¶26 of the instant specification. 
Regarding claims 14 and 18, Irvin teaches that using radical initiator (¶52) including materials which are thermal initiators, and materials which perform the function of “thermally-decomposing” “time-controlled decomposing initiators,” as expressly disclose in ¶26 of the instant specification, are used to produce the aerogels disclosed therein. While Irvin et al. do not expressly recite the amount of the radical initiators, the aerogels produced in Irvin et al. have identical properties as the instantly claimed aerogels, including (1) being transparent (2) crosslinked aerogels; having (3) a (Brunauer-Emmet Teller) BET surface area, (4) an average pore diameter, and (5) a porosity which meet the instant claims. One or ordinary skill in the art would therefore readily expect that an identical amount of radical initiators (including expressly named examples which are thermal initiators, which perform the function of “thermally” “time-controlled decomposing initiators) is used to produce the aerogels of Irvin, because identical properties are produced in an identical product. Evidence is provided that the aerogels of Irivin are identical to that of the instant claims and include the same materials as the dried aerogels of the instant claims. 
Claims 9-11 appear to be product-by-process limitations. Based on the instant specification, there is no indication that any stable free radical is present in the actual final aerogel product. Claims 9-11, on the contrary, appear to be reciting an intended product-by-process in which a stable free radical is a reactant in the process of polymerization to produce the dried aerogel. There is no indication in the instant specification that this material is present in the final product. Rather, the instant specification discusses the material as part of a product-by-process reaction to produce the claimed dried aerogel having the instantly claimed properties. Case law holds that:
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 

To the extent that the process limitations in a product-by-process claim do not carry weight absent a showing of criticality, the reference discloses the claimed product in the sense that the prior art product structure is seen to be no different from that indicated by the claims. As discussed above, the aerogels of Irvin are the same as that of the instant claims, have identical properties as the instantly claimed aerogels, as evidenced by the aerogels of Irvin having the following properties including (1) being transparent (2) crosslinked aerogels; having (3) a (Brunauer-Emmet Teller) BET surface area, (4) an average pore diameter, and (5) a porosity which meet the instant claims. Thus, the products of Irvin are the same as the instantly claimed dried aerogels, regardless of the method by which they are produced (such as using stable free radicals, such as nitroxide species or TEMPO). The burden is shifted to Applicants to provide factually supported objective evidence which demonstrates the contrary. 


Claims 1-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zu et al., “Transparent, Superflexible Doubly Cross-Linked Polyvinylpolymethylsiloxane Aerogel Superinsulators via Ambient Pressure Drying,” ACS Nano, 2018, 12, 1, 521-532. (Published January 8, 2018).
Zu et al. teach dried, transparent, crosslinked polymer aerogels (the paragraph bridging pages 527-528), produced using di-tert-butyl peroxide (DTBP) as initiator (page 530, first paragraph under “METHODS” and “Materials.”), wherein the DTBP is present in amounts of 1 or 5mol% (See Table 1 on page 523). DTBP is a thermal initiator, as expressly stated in the instant specification, and is also a time-controlled decomposing initiator (¶29 of the instant specification) and a thermally-decomposing radical initiator. The aerogels have a visible transparency of 82.4% for 2 mm thick aerogel. While the aerogel is 2 mm, one of ordinary skill in the art would readily expect the same aerogel to exhibit at least half that for a doubly thick (4 mm) aerogel, which is 41.2% transmittance, and greater than 41.2% transmittance for a 3 mm thick aerogel, which meets instant claim 1. See page 525, second column, last sentence of the second full paragraph). The aerogels have a BET surface area of 905-950 m2/g and a mean pore diameter ranging from 32.3 to 58.2 nm. See Table 1 on page 523. This falls within the range of instant claim 1. Additionally, as shown in Figure 2(b), the aerogels have a pore size distribution which meets instant claims 3 and 8, and the aerogels have pores sizes less than 10 nm. 
The total pore volume is obtained from the bulk density and the skeletal density. This means that if the total pore volume is 3.64 cm3/g, and the bulk density is 0.22 g/cm3, the porosity is 3.64 x 0.22, which is 0.80, meaning the porosity of the aerogel (the % occupied by pores) is 80%. This meets claims 1 and 5-6. The aerogels are crosslinked and has more than 5wt% of monomers used in the formation of the gel having two or more polymerized groups in the dried polymer aerogel. See Table 1 and column 2 of page 523 of Zu et al. 
Embodiments of the aerogels of Zu et al. are dried aerogels, produced using more than 5% by weight of monomers which produce two or more polymerized groups in the dried aerogel, and having a BET surface area; average pore size; porosity; and visible transparency (see above) which meet the instant claims. The aerogels are produced using an initiator (DTBP) which is a thermally initiating radical; a time-controlled decomposing initiator; and a thermally-decomposing radical initiator. Evidence is therefore provided that the aerogels of Zu et al. are the same as that of the instantly claimed invention and will therefore necessarily have the same properties as the instantly claimed aerogel, including the color rendering index of instant claim 1; and the portion of materials recited in claims 14 and 18. 
Claims 9-11 appear to be product-by-process limitations. Based on the instant specification, there is no indication that any stable free radical is present in the actual final aerogel product. Claims 9-11, on the contrary, appear to be reciting an intended product-by-process in which a stable free radical is a reactant in the process of polymerization to produce the dried aerogel. There is no indication in the instant specification that this material is present in the final product. Rather, the instant specification discusses the material as part of a product-by-process reaction to produce the claimed dried aerogel having the instantly claimed properties. Case law holds that:
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 

To the extent that the process limitations in a product-by-process claim do not carry weight absent a showing of criticality, the reference discloses the claimed product in the sense that the prior art product structure is seen to be no different from that indicated by the claims. As discussed above, the aerogels of Zu et al. are the same as that of the instant claims, have identical properties as the instantly claimed aerogels, including (1) visible transparency; (2) being crosslinked aerogels; and having (3) a (Brunauer-Emmet Teller) BET surface area, (4) an average pore diameter, and (5) a porosity which meet the instant claims. Thus, the products of Zu et al. are the same as the instantly claimed dried aerogels, regardless of the method by which they are produced (such as using stable free radicals, such as nitroxide species or TEMPO). The burden is shifted to Applicants to provide factually supported objective evidence which demonstrates the contrary. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Irvin et al. (WO 2019/006184).
Regarding instant claim 7, Irvin teaches the aerogels as discussed in this rejection above, the rejection of which is incorporated herein by reference. Irvin teaches that the aerogels have a specific surface area (which is the BET surface area; see the Examples) of up to 1500 m2/g. This overlaps the range of instant claim 7. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).  It would have been obvious to one of ordinary skill in the art, based on the teachings of Irvin et al. to produce a crosslinked dried aerogel having a BET surface area which meets the instant claim limitations of instant claim 7 because “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art…” Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See MPEP 2123. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338. The examiner can normally be reached 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARA B BOYLE/Primary Examiner, Art Unit 1766